Citation Nr: 0000736	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased evaluation for residuals of a 
right knee sprain with degenerative changes evaluated as 20 
percent disabling from April 7, 1997, and 10 percent 
disabling previously.

4.  Entitlement to an increased evaluation for headaches of 
undetermined etiology currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960, August 1961 to August 1964, and June 1967 to May 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to evaluations 
in excess of 10 percent for his service-connected headache 
disorder and right knee disability.  The veteran disagreed 
with these determinations, and this appeal ensued.
 
In June 1996, the veteran and his representative appeared at 
a hearing at the RO conducted by the undersigned Board 
member.

The Board remanded this case for further development in 
October 1996.  As a result, the RO granted a 20 percent 
rating for the veteran's service-connected residuals of a 
right knee sprain with degenerative changes, effective April 
7, 1997, and continued the 10 percent rating for headaches of 
undetermined etiology.  The case has returned on appeal.

Meanwhile, the RO denied the veteran's separate claims of 
entitlement to service connection for a left knee and a low 
back disability in September 1997.  Soon after, the veteran 
filed a timely notice of disagreement with respect to the 
left knee and low back service-connection claims, and in 
October 1998, the RO issued a statement of the case.  The 
veteran failed to file a timely substantive appeal, however.  

In October 1999, the Board notified the veteran that it had 
raised the issue of timeliness with respect to an appeal of 
the left knee and low back service-connection claims, and 
that he had 60 days to present written argument, additional 
evidence or to request a hearing.  Given that 60 days have 
past without a response from the veteran, the Board will 
proceed to address the timeliness issue.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the appeal has been obtained.

2.  The RO notified the veteran that it denied his claims for 
entitlement to service connection for a left knee and a low 
back disability in a "supplemental" statement of the case 
dated September 25, 1997.  

3.  The veteran filed a timely notice of disagreement with 
respect to the left knee and low back disabilities on 
September 22, 1998.

4.  The RO mailed the veteran a statement of the case with 
respect to left knee and low back disabilities in October 
1998.

5.  The veteran failed to file a timely substantive appeal 
with respect to the September 1997 rating decision denying 
service connection for a left knee and a low back disability.

6.  The veteran's right knee instability for the period prior 
to April 7, 1997 was no more than slight, and has not been 
more than slight since April 7, 1997.

7.  The residuals of the veteran's degenerative arthritis of 
the right knee prior to and since, April 7, 1997 include 
functional impairment due to chronic pain on motion.

8.  The veteran's headaches of undetermined etiology are 
manifested by frequent attacks that occasionally require the 
veteran to lay down, but are not characteristically 
prostrating.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to adjudicate the 
claims of entitlement to service connection for a left knee 
and a low back disability stemming from a September 1997 RO 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).

2.  The requirements for a rating of in excess of 10 percent 
for right knee instability for the period prior to April 7, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.71a, Diagnostic 
Code 5257 (1999).

3.  A 10 percent rating for right knee arthritis for the 
period prior to April 7, 1997 is warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).

4.  The requirements for a rating of in excess of 10 percent 
for right knee instability for the period since April 7, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 
5257.

5.  The requirements for a rating of in excess of 10 percent 
for right knee arthritis for the period since April 7, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 
5003, 5260, 5261.

6.  The criteria for an evaluation in excess of 10 percent 
for headaches of undetermined etiology have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A notice of 
disagreement to an RO determination must be filed within one 
year from the date that that the RO mails notice of the 
determination to an appellant.  38 U.S.C.A. § 7105(a) - (c); 
38 C.F.R. § 20.302(a).  Otherwise, that determination will 
become final.  Id.  A substantive appeal shall be filed 
within 60 days from the date of mailing of the statement of 
the case, or within the remainder of the one year period from 
the date of the mailing of the notification of the initial 
review and determination, whichever period ends later.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).

In this case, the RO denied the veteran's claims for 
entitlement to service connection for a left knee and a low 
back disability in September 1997.  The RO mailed the notice 
of the determination to the veteran in a "supplemental" 
statement of the case dated September 25, 1997.  The RO 
received the veteran's timely notice of disagreement on 
September 22, 1998.  See 38 U.S.C.A. § 7105(a) - (c); 38 
C.F.R. § 20.302(a).  The RO issued a statement of the case to 
the veteran in October 1998.  

The Board notes that the original period for submitting a 
timely appeal ended on September 25, 1998, because this was 
one year after the RO issued the original notice of the 
decision denying entitlement to service connection for a left 
knee and a low back disability.  See 38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.302(b).  However, given that the RO issued the 
statement of the case in October 1998, which is after the 
September 25, 1998 deadline, the veteran was provided another 
60 days to submit a substantive appeal.  38 C.F.R. § 
20.302(b).  The RO explained this in the October 1998 letter 
accompanying the statement of the case that if the veteran 
did not submit a substantive appeal within 60 days his case 
would be closed.  A copy of the letter was sent to the 
veteran's representative, the Disabled American Veterans. 

The Board notes, however, that more than 60 days have elapsed 
since the RO issued the October 1998 statement of the case, 
and the veteran has yet to file a substantive appeal with 
respect to the claims of entitlement to service connection 
for a left knee and a low back disability.  Furthermore, as 
discussed in the Introduction, the Board notified the veteran 
in October 1999 that it had raised the issue of timeliness 
with respect the appeal of the left knee and low back 
service-connection claims, and that he had 60 days to present 
written argument, additional evidence or to request a 
hearing.  Nevertheless, the veteran has not responded.  Thus, 
the Board finds that the veteran has not filed a timely 
appeal with respect to these service-connection claims.

When, as in this case, the veteran fails to file a 
substantive appeal, he is statutorily barred from appealing 
the RO decision.  38 U.S.C.A. § 7105; Jamias v. Derwinski, 2 
Vet. App. 507 (1992); Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Hence, the appeal is dismissed for lack of 
jurisdiction.

The simple fact in this case is that the veteran failed to 
perfect his appeal with respect to the September 1997 RO 
decision denying service connection for a left knee and a low 
back disability, 38 U.S.C.A. § 7105(a), and the Board may not 
take further action.

II.  Increased ratings

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's right knee and headache disorders, 
and has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

A.  Factual background

In September 1994, the veteran filed claims for entitlement 
to increased evaluations for his residuals of a right knee 
sprain with degenerative changes, which was evaluated as 10 
percent disabling; and for his headache disorder of 
undetermined etiology, which was evaluated as 10 percent 
disabling.  

VA outpatient records, dating from the early 1970s, reveal 
that the veteran had been diagnosed with instability and 
degenerative joint disease of the right knee.  For example, a 
November 1990 VA medical record shows that the veteran 
received physical therapy for degenerative arthritis of the 
knees.  In addition, a December 1994 VA x-ray study disclosed 
mild degenerative changes primarily involving the patellas.  
The study was otherwise unremarkable.  

According to a December 1994 VA orthopedic examination 
report, the examiner noted mild right knee lateral 
instability.  The right knee had flexion to 150 degrees and 
extension to zero degrees.  The diagnosis was chronic right 
knee strain and mild degenerative joint disease of the 
patellae with suspected chondromalacia patellae.

In January 1996, a VA outpatient examiner diagnosed mild 
osteoarthrosis of the right knee.

According to an April 1996 VA outpatient treatment note the 
right knee had no effusion but it was tender medially.  The 
right knee had range of motion to 140 degrees, with a tender 
medial patellofemoral joint.  The right knee had pain with 
straight leg raising.  The Lachman's, anterior drawer, and 
McMurray's tests were negative.  The x-ray studies showed 
good joint space of the right knee with no degenerative joint 
disease.

According to an April 1996 VA x-ray study of the knees, there 
was no prior examination available for comparison.  There was 
no fracture or dislocation.  There were mild osteopenic 
changes.  There was minimal spiking of the tibial spines 
bilaterally.  There were early minimal osteophytic changes at 
the inferior poles of the bilateral patellae.  There was no 
evidence of joint space narrowing on either side, however, 
gas in the knee may have been present.  The impression was 
minimal degenerative changes of bilateral knees and patella 
and mild osteopenic changes.

In June 1996, the veteran and his wife appeared before the 
undersigned at the RO.  The veteran testified that he took 
medication in order to relieve his right knee pain.  His 
medications included Tylenol, 325 milligrams every six hours, 
and Ibuprofen.  He also used salve.  He described the right 
knee pain as constant.  The representative pointed out that 
the veteran was diagnosed with chronic knee strain and mild 
degenerative joint disease of the patella, suspected 
chondromalacia patella and bilateral lateral instability many 
years ago.  The veteran reported that sometimes his right 
knee would catch and pop.  He would not stand on it due to 
pain.  The VA gave him a styrofoam-type pull over brace for 
his right knee.  He added that navigating stairs aggravated 
his right knee and he experienced swelling with activity.  He 
felt that his right knee was weak and shifted from side to 
side very slightly.  He also indicated that he was taking 
medication for his headaches.  The headaches were 
concentrated in the front.  Occasionally the headache pain 
would wake him up.  He claimed to have eight to ten headaches 
a month.  His wife testified that the veteran would set his 
hands over both ears when he started to have a headache.  She 
could tell when it was severe because of the frown on his 
face.  He added that the frequency of the headaches had 
remained constant for many years.  The headaches would last 
from two to three hours and he would see spots.  Sometimes he 
would get nauseous although he would not vomit.  His wife 
confirmed his testimony.    

According to a July 1996 VA physical therapy report the 
veteran related that he had had knee pain since service.  He 
explained that the pain would increase when he walked or 
stood in one position for too long.  On examination, the 
right knee was in neutral alignment with no genu recurvatum.  
The right knee had flexion to 130 degrees, and extension to 3 
degrees.  The manual muscle test revealed right knee flexion 
4-/5 and extension 3+/5.  The veteran complained of 
tenderness lateral to the patella.  The right knee was tender 
up to the medial plica.  There was crepitus noted bilaterally 
and poor vastus medialis oblique definition bilaterally.  The 
right knee had limited medial glide and a patellar tilt with 
the medial edge superior to the lateral edge.  He performed 
the quadriceps set, the partial squat, and the step up tests 
with pain on the right.  On the step down test he had poor 
control bilaterally of the lower extremities.  The bilateral 
knees were taped for tilt, glide, and rotation, however, 
there was no significant relief of pain.  The assessment was 
that the veteran had decreased strength and control with 
patellar orientation of the knees on the stairs.  He also had 
increased pain of the right knee.  The physical therapist's 
goal was to decrease his knee pain.  

In April 1997, a VA computerized tomography (CT) report 
revealed that the ventricles and cisterns were within the 
range of normal limits in size, shape, and symmetry.  There 
was no evidence of a mass defect or displacement of the 
midline structures.  There were no hyperdense, hypodense, or 
enhancing lesions.  There was no evidence of an intercerebral 
bleed.  The cerebral cortical sulci were normal in 
appearance.  The examiner's impression was that the 
examination was within the range of normal limits.

In April 1997, VA examined the veteran with respect to his 
headaches.  On examination the cranial nerves showed no 
abnormalities and the motor and sensory status were also 
within normal limits except the right knee jerk was absent 
while the left was 1+ and both ankle jerks were absent.  The 
sensory examination also contained abnormalities in which the 
perception of the 128-Hertz tuning fork was inadequate on the 
right side over the toes and the Achilles tendon area.  The 
perception of a pinprick was difficult to estimate because 
the patient reported spotty loss of perception over the 
dorsum of both feet, of the back, or of the forehead, with 
these areas of diminished perception not being anatomical.  
From this material the examiner's working diagnosis was mild, 
migraine headaches.  The examiner noted that, because of the 
chronic headache and psychiatric condition, a CAT scan of the 
head was ordered.  The examiner indicated that he would make 
an addendum to this report if it showed any abnormality.

In July 1997, VA examined the veteran again for his 
headaches.  The veteran complained of headaches since a motor 
vehicle accident in 1962; diffuse weakness with motor 
weakness in both lower extremities; and knee pain.  He 
described the headaches as frontal, usually steady, 
occasionally pounding.  Rest would relieve the headache 
attacks.  The headaches were not associated with any known 
problem of the eyes, such as glaucoma.  Acetaminophen 
partially relieved the pain during the day.  He would nap 
about four times a week.  On examination, his visual acuity 
was 20/20 near vision with correction.  His pupils responded 
to light and his eyes moved well.  A CT scan in April 1997 
showed no findings with and without contrast.  The examiner's 
impression was that the veteran had headaches, most likely 
tension in nature, with possible elements of depression or 
other psychiatric input and a history of chronic knee pain.

The examiner elaborated that he had reviewed the claims file, 
however, the medical file was not present.  The prior visits 
in 1996 did not suggest reports of headaches.  There was a 
mention of cervical lymphadenopathy, arthritis, and 
depression.  In 1990, the rheumatology reports suggested that 
the patient had a question of arthritis, but there was no 
sign of synovitis noted.  Another time, the veteran had some 
functional responses on testing.  Asymmetry of the head was 
apparently noted with vibratory sensation.  The veteran 
claimed that he had had two lumbar punctures in the past.  He 
refused to have another one.  A lumbar puncture report from 
the 1960s was normal.  In 1968, however, cephalalgia was 
diagnosed with no other abnormal findings.  Thus, a cause of 
the headaches has not been established, other than that which 
was merged with depression as current hallucinations and the 
apparent need for a nap in the afternoon.  The examiner read 
the April 1997 VA report.  He found no differences except 
that he did not diagnose the veteran's description of a 
constant headache as a migraine headache.  The veteran did 
not give the other indications of migraine headaches, and the 
migraine headache process cannot always be completely 
distinguished from that of a chronic tension-type headache.  
This examiner believed that the veteran had chronic tension 
headaches, with superimposed depression and schizophrenia.

B.  Applicable Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1999).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

1.  Right knee

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
United States Court of Appeals for Veterans Claims held that, 
when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Therefore, a 10 
percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted 
where flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 percent rating is also 
appropriate where extension of the leg is limited to 10 
degrees, and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Diagnostic Code 5257 provides that a 10 percent rating is 
appropriate when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating is appropriate when there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The VA General Counsel has issued a precedential opinion 
(VAOPGPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  If the veteran does not at least meet the 
criteria for a noncompensable evaluation under either of 
those two codes, there is no additional disability for which 
a rating may be assigned.  VA General Counsel precedent 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).

a.  Right knee rating prior to April 7, 1997

The RO rated the veteran's right knee as 10 percent disabling 
prior to April 7, 1997 under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The Board agrees that impairment caused by 
instability warrants a 10 percent disability rating under 
Diagnostic Code 5257 prior to April 7, 1999.  In this 
respect, the VA medical records before April 7 1999 revealed 
that the veteran had mild evidence of laxity of the right 
knee.  There is no competent evidence, however, that the 
veteran's right knee was moderately unstable, or that it was 
productive of moderate recurrent subluxation.  Thus, a rating 
higher than 10 percent under Diagnostic Code 5257 is not 
warranted.

In addition, given that the flexion of the right knee was 
greater than 45 degrees, and the extension of the right knee 
was to five degrees or better, a compensable rating would not 
be warranted under Diagnostic Codes 5260 or 5261. 

The Board finds, however, that because the VA outpatient x-
ray studies have consistently shown degenerative joint 
disease of the right knee with complaints of pain 
(specifically since 1990) with objective evidence of reduced 
flexion, the veteran is entitled to a separate 10 percent 
disability rating under Diagnostic Codes 5003 and 5060.  
38 C.F.R. §§ 4.40, 4.45, see Lichtenfels, 1 Vet. App. 484.  
Hence, a separate 10 percent rating for painful arthritis is 
warranted for the right knee prior to April 7, 1997.  
Diagnostic Codes 5003 and 5060.  

The Board notes that it may not assign a separate compensable 
rating under Diagnostic Code 5061 for reduced extension of 
the right knee because the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Therefore, it would not be appropriate to assign separate 
disability ratings under both Diagnostic Codes 5260 and 5261. 

The Board further finds that a rating in excess of 10 percent 
would not be warranted under either Diagnostic Code 5260 or 
5261 because the flexion of the right knee was greater than 
30 degrees, and the extension of the right knee was 15 
degrees or better based on the evidence prior to April 7, 
1997.  While the Board has considered pain and functional 
impairment, the veteran's degenerative changes of the right 
knee did not more closely approximate the next higher rating 
prior to April 7, 1997.  38 C.F.R. §§ 4.40, 4.45.  Thus, a 
rating in excess of 10 percent is not warranted pursuant to 
38 C.F.R. §§ 4.40, 4.45.  Finally, there has been no evidence 
presented suggesting that there is ankylosis of the right 
knee which might warrant a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1999).

b.  Rating from April 7, 1997

With respect to the rating warranted for instability of the 
right knee from April 7, 1999, the Board finds that 
impairment caused by instability does not warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a.  In this respect, the VA 
medical records since April 7 1999 revealed that the veteran 
continued to have mild right knee instability.  There is no 
competent evidence that the veteran's right knee was 
moderately unstable, or that it is productive of moderate 
recurrent subluxation.  Thus, a rating higher than 10 percent 
under Diagnostic Code 5257 is not warranted.

Likewise, the Board finds that a disability rating in excess 
of 10 percent is not warranted under Diagnostic Codes 5260 or 
5261.  Given that the medical evidence since April 7, 1997 
shows that the flexion of the right knee was greater than 30 
degrees, and the extension of the right knee was 15 degrees 
or better, a rating in excess of 10 percent is not warranted 
under Diagnostic Codes 5260 or 5261.  While the Board has 
considered pain and functional impairment, the veteran's 
degenerative changes of the right knee do not more closely 
approximate the next higher rating since April 7, 1997.  38 
C.F.R. §§ 4.40, 4.45.  Finally, there has been no evidence 
presented suggesting that there is ankylosis of the right 
knee from April 7, 1997 which might warrant a higher rating 
under Diagnostic Code 5256.  38 C.F.R. § 4.71a.

2.  Headache disorder

The RO has assigned a 10 percent disability evaluation to the 
veteran's headaches of undetermined etiology under the 
provisions of Diagnostic Code 8100, for migraine headaches.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
diagnostic code, a 30 percent rating is assignable for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months; and a 10 
percent rating is for assignment for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over last several months.  Id.

While the veteran testified that he experienced up to ten 
severe headaches a month for several years prior to the 1996 
hearing, the record does not indicate that the veteran's 
headaches were of such severity as to result in prostrating 
attacks on a monthly basis.  For example, although the 
veteran and his wife testified that he would lie down during 
a headache attack, there was no corroborating medical 
evidence establishing that the attacks were prostrating 
greater than that contemplated by the assigned evaluation of 
10 percent.  While the veteran took medication to relieve his 
headaches, the VA outpatient records since 1990 are 
essentially negative for complaints of, or treatment for, 
headaches.  Furthermore, the VA outpatient records fail to 
show that the veteran experienced prostrating headaches.  
While the April and July 1997 VA examiners essentially agreed 
that the veteran experienced chronic headaches, they did not 
describe them as prostrating.  In fact, the April 1997 
examiner described the headaches as mild.  Consequently, the 
Board finds that the disability does not more nearly 
approximate the criteria for a rating in excess of 10 
percent.


ORDER

The claims of entitlement to service connection for a left 
knee and a low back disability from the September 1997 RO 
decision are dismissed for lack of jurisdiction.

Entitlement to a rating greater than 10 percent for residuals 
of a right knee strain prior to April 7, 1997 is denied.

Entitlement to separate 10 percent disability rating for 
degenerative changes of the right knee prior to April 7, 1997 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating greater than 10 percent for residuals 
of a right knee strain since April 7, 1997 is denied.

Entitlement to a rating greater than 10 percent for 
degenerative changes of the right knee since April 7, 1997 is 
denied.

Entitlement to a rating greater than 10 percent for headaches 
of undetermined etiology is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

